UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment 1 x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011. Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to . Commission file number 000-54044 USA Synthetic Fuel Corporation (Exact name of registrant as specified in its charter) Delaware 13-3995258 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 312 Walnut Street, Suite 1600, Cincinnati, Ohio 45202 (Address of Principal Executive Offices, Including Zip Code) (513) 762-7870 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), Yes x No o and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were 75,027,361 shares of the Registrant’s Common Stock issued and outstanding on August 12, 2011. USA Synthetic Fuel Corporation Index to Form 10-Q Part I. Financial Information Item 1 Financial Statements and notes (unaudited) 3 Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 4 Consolidated Statements of Operations for the three months ended June 30, 2011 and prior periods. 5 Consolidated Statements of Cash Flows for the three months ended June 30, 2011 and prior periods. 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T Controls and Procedures 18 Part II. Other Information Item 1 Legal Proceedings 19 Item 1A RiskFactors 19 Item 2 Unregistered Sales of Equity Securities and use of Proceeds 28 Item 3 Defaults Upon Senior Securities 28 Item 4 [Removed and Reserved] 28 Item 5 Other Information 28 Item 6 Exhibits 29 SIGNATURES 30 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. 3 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Consolidated Balance Sheets (Unaudited) Assets June 30 December 31 (unaudited) (audited) Current Assets Cash $
